Steele Hays, Justice. Appellant was charged with operating a tractor-trailer in excess of the weight limits prescribed by Act 7 of the 1983 Acts of Arkansas1, known as the “Bridge Formula Restriction.” Appellant’s vehicle, loaded with coal, weighed 78,200 lbs. and exceeded the allowed weight by 4,920. A fine of $92 was imposed. The circuit court rejected appellant’s argument that coal is a form of rock and therefore he was exempt under § 74-817(i) of the Act which provides that vehicles hauling, “sand, gravel, rock or crushed stone,” are not subject to the Act. Appellant renews the argument on appeal and we affirm. Appellant called two geologists as expert witnesses who gave an opinion that coal is a kind of rock. Rock, they said, was a very general term for materials occupying a significant portion of the earth’s crust, and includes sandstone, granite, limestone, shale and coal, as examples. Several texts they regarded as authoritative were cited which supported their view. But the issue is not whether coal is a type of rock in a geological sense, but whether the legislature intended to include coal when it exempted “sand, gravel, rock and crushed stone” from the bridge formula. We think not. The basic rule of construction is that words of a statute are to be given their commonly accepted meaning. Phillips Petroleum Co. v. Heath, 254 Ark. 847, 497 S.W.2d 30 (1973); Black v. Cockrill, Judge, 239 Ark. 367, 389 S.W.2d 881 (1965). Sand, gravel, rock and crushed stone are generally regarded as building materials, whereas coal is not. Coal is a fuel, the others are not. Nor do the dictionary definitions suggest that coal is a type of rock. Webster’s New International Dictionary of the English Language, Second Edition, defines coal as: A black or brownish-black, solid, combustible mineral substance formed by the partial decomposition of vegetable matter without free access of air, under the influence of moisture and, in many cases, of increased pressure and temperature. Random House College Dictionary, Revised Edition, defines coal as a dark combustible mineral substance consisting of carbonized vegetable matter, used as a fuel. Finally, it is conceded that gravel, sand and crushed stone are also rocks, which detracts from the theory the legislature intentionally used the word “rock” in a generic sense. Had the legislature intended coal to be exempt, we believe it would have added it to sand, gravel and crushed stone, and not have thought it to be included within the meaning of rock. Affirmed.   Ark. Stat. Ann. § 75-817 (1983 Supp.).